                                                                          The Hon. Robert S. Lasnik




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE



CUREVO, INC.,                                         Case No.: 2:19-cv-00572-RSL

                           Plaintiff,                 STIPULATION AND PROTECTIVE
                                                      ORDER
       v.

SENYON TEDDY CHOE,

                           Defendant.



1.     PURPOSES AND LIMITATIONS

       Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection may be warranted. Accordingly, the parties hereby

stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential

treatment under the applicable legal principles, and it does not presumptively entitle parties to file

confidential information under seal.




STIPULATION AND PROTECTIVE ORDER                                                      SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
2.     “CONFIDENTIAL” MATERIAL

       “Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged: confidential documents that disclose Curevo’s trade secrets;

patents; research and development efforts; information relating to Curevo’s clinical trials;

confidential patient information; confidential information relating to the salaries, compensation,

or other private information regarding Curevo employees, directors, advisors; personal identifiable

information; confidential or sensitive information relating to Curevo’s business strategy or

development plans; confidential or sensitive information relating to Curevo’s financials or

operations; confidential documents relating to Choe’s salaries, compensation, or other private

information regarding Choe’s employees, directors, advisors, friends and family members and

professional colleagues; confidential or sensitive information relating to Choe’s business strategy

or development plans in business activities unrelated to Curevo; and confidential or sensitive

information relating to Choe’s financials.

3.     SCOPE

       The protections conferred by this agreement cover not only confidential material (as

defined above), but also (1) any information copied or extracted from confidential material; (2) all

copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

conversations, or presentations by parties or their counsel that might reveal confidential material.

       However, the protections conferred by this agreement do not cover information that is in

the public domain or becomes part of the public domain through trial or otherwise.

4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

       4.1     Basic Principles. A receiving party may use confidential material that is disclosed

or produced by another party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

categories of persons and under the conditions described in this agreement. Confidential material

must be stored and maintained by a receiving party at a location and in a secure manner that ensures

that access is limited to the persons authorized under this agreement.



STIPULATION AND PROTECTIVE ORDER                                                      SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
       4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

by the court or permitted in writing by the designating party, a receiving party may disclose any

confidential material only to:

               (a)      the receiving party’s counsel of record in this action, as well as employees

of counsel to whom it is reasonably necessary to disclose the information for this litigation;

               (b)      the officers, directors, and employees (including in house counsel) of the

receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

agree that a particular document or material produced is for Attorney’s Eyes Only and is so

designated;

               (c)      experts and consultants to whom disclosure is reasonably necessary for this

litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (d)      the court, court personnel, and court reporters and their staff;

               (e)      copy or imaging services retained by counsel to assist in the duplication of

confidential material, provided that counsel for the party retaining the copy or imaging service

instructs the service not to disclose any confidential material to third parties and to immediately

return all originals and copies of any confidential material;

               (f)      during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal confidential material must

be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;

               (g)      the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

       4.3     Filing Confidential Material. Before filing confidential material or discussing or

referencing such material in court filings, the filing party shall confer with the designating party,

in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

remove the confidential designation, whether the document can be redacted, or whether a motion

STIPULATION AND PROTECTIVE ORDER                                                      SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
to seal or stipulation and proposed order is warranted. During the meet and confer process, the

designating party must identify the basis for sealing the specific confidential information at issue,

and the filing party shall include this basis in its motion to seal, along with any objection to sealing

the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

the standards that will be applied when a party seeks permission from the court to file material

under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

the strong presumption of public access to the Court’s files.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

or non-party that designates information or items for protection under this agreement must take

care to limit any such designation to specific material that qualifies under the appropriate

standards. The designating party must designate for protection only those parts of material,

documents, items, or oral or written communications that qualify, so that other portions of the

material, documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this agreement.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or delay the case development process or to impose unnecessary expenses

and burdens on other parties) expose the designating party to sanctions.

       If it comes to a designating party’s attention that information or items that it designated for

protection do not qualify for protection, the designating party must promptly notify all other parties

that it is withdrawing the mistaken designation.

       5.2      Manner and Timing of Designations. Except as otherwise provided in this

agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

ordered, disclosure or discovery material that qualifies for protection under this agreement must

be clearly so designated before or when the material is disclosed or produced.

STIPULATION AND PROTECTIVE ORDER                                                       SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                                701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                       TEL: (206) 262-7680
               (a)     Information in documentary form: (e.g., paper or electronic documents and

deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

the designating party must affix the word “CONFIDENTIAL” to each page that contains

confidential material. If only a portion or portions of the material on a page qualifies for protection,

the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins).

               (b)      Testimony given in deposition or in other pretrial proceedings: the parties

and any participating non-parties must identify on the record, during the deposition or other pretrial

proceeding, all protected testimony, without prejudice to their right to so designate other testimony

after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

at trial, the issue should be addressed during the pre-trial conference.

               (c)     Other tangible items: the producing party must affix in a prominent place

on the exterior of the container or containers in which the information or item is stored the word

“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

the producing party, to the extent practicable, shall identify the protected portion(s).

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the designating party’s

right to secure protection under this agreement for such material. Upon timely correction of a

designation, the receiving party must make reasonable efforts to ensure that the material is treated

in accordance with the provisions of this agreement.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1      Timing of Challenges. Any party or non-party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a party does not waive its right to



STIPULATION AND PROTECTIVE ORDER                                                       SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                                701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                       TEL: (206) 262-7680
challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

        6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

regarding confidential designations without court involvement. Any motion regarding confidential

designations or for a protective order must include a certification, in the motion or in a declaration

or affidavit, that the movant has engaged in a good faith meet and confer conference with other

affected parties in an effort to resolve the dispute without court action. The certification must list

the date, manner, and participants to the conference. A good faith effort to confer requires a face-

to-face meeting or a telephone conference.

        6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

intervention, the designating party may file and serve a motion to retain confidentiality under Local

Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

the material in question as confidential until the court rules on the challenge.

7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

        If a party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

must:

               (a)     promptly notify the designating party in writing and include a copy of the

subpoena or court order;

               (b)     promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this agreement. Such notification shall include a copy of this agreement; and

               (c)     cooperate with respect to all reasonable procedures sought to be pursued by

the designating party whose confidential material may be affected.

STIPULATION AND PROTECTIVE ORDER                                                      SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

material to any person or in any circumstance not authorized under this agreement, the receiving

party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

Bound” that is attached hereto as Exhibit A.

9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL
       When a producing party gives notice to receiving parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order or

agreement that provides for production without prior privilege review. The parties agree to the

entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

10.    NON TERMINATION AND RETURN OF DOCUMENTS

       Within 60 days after the termination of this action, including all appeals, each receiving

party must return all confidential material to the producing party, including all copies, extracts and

summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

       Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain confidential material.



       //




STIPULATION AND PROTECTIVE ORDER                                                      SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
       The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.



                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


                                                      Sidley Austin LLP


DATED: August 5, 2019                                 /s/ Robin Wechkin
                                                      Robin Wechkin
                                                      Attorneys for Plaintiff Curevo, Inc.



                                                      Ogden Murphy Wallace


DATED: August 5, 2019                                 /s/ Erin McCool
                                                      Erin McCool
                                                      Attorneys for
                                                      Defendant Senyon Teddy Choe



       PURSUANT TO STIPULATION, IT IS SO ORDERED
       IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

state proceeding, constitute a waiver by the producing party of any privilege applicable to those

documents, including the attorney-client privilege, attorney work-product protection, or any other

privilege or protection recognized by law. If, however, an otherwise privileged document is used

in this litigation and becomes part of the public record, the privilege or protection may be waived."



       Dated this 7th day of August, 2019.

                                                      A
                                                      The Honorable Robert S. Lasnik
                                                      United States District Court Judge




STIPULATION AND PROTECTIVE ORDER                                                     SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                              701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                     TEL: (206) 262-7680
                                           EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        I,   ____________________________________           [print   or    type   full   name],     of

____________________________________ [print or type full address], declare under penalty of

perjury that I have read in its entirety and understand the Stipulated Protective Order that was

issued by the United States District Court for the Western District of Washington on [date] in the

case of Curevo, Inc. v. Senyon Teddy Choe, Case No.: 2:19-cv-00572-RSL, pending in the

Western District of Washington. I agree to comply with and to be bound by all the terms of this

Stipulated Protective Order and I understand and acknowledge that failure to so comply could

expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

not disclose in any manner any information or item that is subject to this Stipulated Protective

Order to any person or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.

Date:

City and State where sworn and signed:



Printed name:



Signature:




STIPULATION AND PROTECTIVE ORDER                                                    SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                             701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                    TEL: (206) 262-7680
